Exhibit 4.5 Execution Draft REVOLVING CREDIT AGREEMENT dated as of March 14, among NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, THE BANKS LISTED HEREIN, DEUTSCHE BANK SECURITIES INC., UBS LOAN FINANCE LLC and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH as Co-Documentation Agents, THE BANK OF NOVA SCOTIA, as Administrative Agent and THE ROYAL BANK OF SCOTLAND PLC, as Syndication Agent THE ROYAL BANK OF SCOTLAND PLC and THE BANK OF NOVA SCOTIA, as Co-Lead Arrangers and Joint Bookrunners TABLE OF CONTENTS Page ARTICLE 1 Definitions Section 1.01.Definitions 1 Section 1.02.Accounting Terms and Determinations 14 Section 1.03.Types of Borrowings 14 ARTICLE 2 The Credits Section 2.01.Commitments to Lend 14 Section 2.02.Notice of Committed Borrowings 14 Section 2.03.Money Market Borrowings 15 Section 2.04.Notice to Banks; Funding of Loans 19 Section 2.05.Notes 20 Section 2.06.Maturity of Loans 20 Section 2.07.Interest Rates 20 Section 2.08.Method of Electing Interest Rates 22 Section 2.09.Fees 24 Section 2.10.Optional Termination or Reduction of Commitments 25 Section 2.11.Mandatory Termination of Commitments 25 Section 2.12.Optional Prepayments 25 Section 2.13.General Provisions as to Payments 25 Section 2.14.Funding Losses 26 Section 2.15.Computation of Interest and Fees 26 Section 2.16.Withholding Tax Exemption 27 Section 2.17.Increase of Commitments 27 ARTICLE 3 Conditions Section 3.01.Effectiveness 28 Section 3.02.Prior Credit Agreement 29 Section 3.03.Borrowings 30 ARTICLE 4 Representations and Warranties Section 4.01.Corporate Existence, Power and Authority 31 Section 4.02.Financial Statements 31 Section 4.03.Litigation 32 Section 4.04.Governmental Authorizations 33 Section 4.05.Members’ Subordinated Certificates 33 i Section 4.06.No Violation of Agreements 33 Section 4.07.No Event of Default under the Indentures 33 Section 4.08.Compliance with ERISA 34 Section 4.09.Compliance with Other Laws 34 Section 4.10.Tax Status 34 Section 4.11.Investment Company Act 34 Section 4.12.Disclosure 34 Section 4.13.Subsidiaries 35 Section 4.14.Environmental Matters 35 ARTICLE 5 Covenants Section 5.01.Corporate Existence 35 Section 5.02.Disposition of Assets, Merger, Character of Business, etc 36 Section 5.03.Financial Information 36 Section 5.04.Default Certificates 38 Section 5.05.Notice of Litigation, Legislative Developments and Defaults 39 Section 5.06.ERISA 39 Section 5.07.Payment of Charges 39 Section 5.08.Inspection of Books and Assets 40 Section 5.09.Indebtedness 40 Section 5.10.Liens 41 Section 5.11.Maintenance of Insurance 42 Section 5.12.Subsidiaries and Joint Ventures 42 Section 5.13.Minimum TIER 43 Section 5.14.Retirement of Patronage Capital 43 Section 5.15.Use of Proceeds 43 ARTICLE 6 Defaults Section 6.01.Events of Defaults 44 Section 6.02.Notice of Default 46 ARTICLE 7 The Administrative Agent Section 7.01.Appointment and Authorization 46 Section 7.02.Administrative Agent and Affiliates 46 Section 7.03.Action by Administrative Agent 46 Section 7.04.Consultation with Experts 46 Section 7.05.Liability of Administrative Agent 47 Section 7.06.Indemnification 47 Section 7.07.Credit Decision 47 Section 7.08.Successor Administrative Agent 47 Section 7.09.Co-Documentation Agents and Syndication Agent Not Liable 48 ii ARTICLE 8 Change in Circumstances Section 8.01.Basis for Determining Interest Rate Inadequate or Unfair 48 Section 8.02.Illegality 49 Section 8.03.Increased Cost and Reduced Return 49 Section 8.04.Base Rate Loans Substituted for Affected Euro-Dollar Loans 51 ARTICLE 9 Miscellaneous Section 9.01.Notices 51 Section 9.02.No Waivers 52 Section 9.03.Expenses; Documentary Taxes; Indemnification 52 Section 9.04.Sharing of Set-offs 53 Section 9.05.Amendments and Waivers 53 Section 9.06.Successors and Assigns 54 Section 9.07.Collateral 55 Section 9.08.Governing Law 55 Section 9.09.Counterparts; Integration 56 Section 9.10.Several Obligations 56 Section 9.11.Severability 56 Section 9.12.Confidentiality 56 Section 9.13.WAIVER OF JURY TRIAL 57 Section 9.14. USA Patriot Act 57 iii Schedules Agent Schedule Commitment Schedule Pricing Schedule Schedule 5.03(a)Non-GAAP Subsidiaries Exhibits Exhibit A - Form of Note ExhibitB-1 and B-2 - Forms of RUS Guarantee Exhibit C - Money Market Quote Request Exhibit D - Invitation for Money Market Quotes Exhibit E - Money Market Quote Exhibit F - Opinion of General Counsel for the Borrower Annex A to Exhibit F-Subsidiaries and Joint Ventures Exhibit G - Opinion of Special Counsel for the Administrative Agent Exhibit H - Assignment and Assumption Agreement iv REVOLVING CREDIT AGREEMENT REVOLVING CREDIT AGREEMENT dated as of March 14, 2008, among NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, a not-for-profit cooperative association incorporated under the laws of the District of Columbia, as Borrower, the BANKS listed on the signature pages hereof, DEUTSCHE BANK SECURITIES INC., UBS LOAN FINANCE LLC and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., New York Branch, as Co-Documentation Agents, THE ROYAL BANK OF SCOTLAND PLC, as Syndication Agent, and THE BANK OF NOVA SCOTIA, as Administrative Agent. The parties hereto agree as follows: ARTICLE 1 Definitions Section 1.01.Definitions.The following terms, as used herein, have the following meanings: “2007 Indenture” means the Indenture dated as of October 25, 2007 between the Borrower and U.S. Bank National Association, as trustee, as amended and supplemented from time to time, providing for the issuance in series of certain collateral trust bonds of the Borrower. “1994 Indenture” means the
